— Order of an Official Referee granting letters rogatory to take the depositions of certain witnesses in support of objections of the plaintiff to accountings filed, affirmed, with one bill of ten dollars costs and disbursements. The time of appellants to serve and file cross-interrogatories is extended until ten days after the entry of the order hereon. In view of the disposition of the appeal in Silberfeld v. Swiss Bank Corporation, Appeal No. 2 (post, p. 884, decided herewith) the granting of letters rogatory was not premature. In the event that any subsequent account filed makes unnecessary the procuring óf the testimony to sustain plaintiff’s objections, or because of any other reason, the appellants are free to move before the Official Referee' for a vacatur of the order. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.